Title: To George Washington from Thomas Mifflin, 12 September 1794
From: Mifflin, Thomas
To: Washington, George


               
                  Sir.
                  Philadelphia: 12th Septr 1794
               
               The Secretary of the Treasury, on behalf of the Secretary at War, has communicated to me, your request, that I would immediately cause the quota of the Militia of this State to be
                  
                  assembled, for the purpose expressed in your requisition of the 7th ultimo.
               It is only necessary to assure you, that I shall comply with the utmost dispatch and alacrity.  I am, Sir, with perfect respect, Your most obedient humble servant
               
                  Tho. Mifflin
               
            